

Exhibit 10.10(c)


AMENDMENT TO
ACTUANT CORPORATION
CHANGE IN CONTROL AGREEMENT
FOR
DAVID L. SCHEER
This Amendment is made as of July 23, 2013 (the “Effective Date”) between
Actuant Corporation (the “Corporation”), a Wisconsin corporation and David L.
Scheer (the “Executive”).
WHEREAS the Corporation and the Executive wish to amend the Change in Control
Agreement between the Corporation and the Executive dated April 30, 2012 (the
“Agreement”);
THEREFORE, the Corporation and the Executive hereby amend the Agreement as
follows:
1.Section 2(a)(iv) of the Agreement is hereby amended to replace the period at
the end thereof with a semicolon and to insert “or” after the semicolon.
2.    Section 2(a) of the Agreement is hereby amended by adding at the end
thereof the following:
(v) the date that any one person or more than one person acting as a group (as
defined in paragraph (i)(5)(v)(B) of Treasury Regulation Section 1.
409A-3(i)(5)) that is not an affiliate of the Corporation acquires ownership of
a majority of the business operations of the Electrical Segment of the
Corporation, whether by way of purchase of stock or assets, merger or
consolidation or otherwise.
3.    Except as set forth above, the Agreement remains unchanged and in full
force and effect.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.
EXECUTIVE:




/s/ David L. Scheer
David L. Scheer
ACTUANT CORPORATION




By:   /s/ Sherri Grissom         


Title:   Executive VP – Human Resources   








DM_US 43532322-1.065322.0010